Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 24, 2019

The Court of Appeals hereby passes the following order:

A20D0059. MAUREEN MEADOWS v. DAVID MEADOWS.

      Maureen Meadows filed motions for contempt, alleging that David Meadows
violated the temporary order entered by the trial court in the parties’ pending divorce
action. Maureen also filed a motion for modification of the order regarding attorney’s
fees. The trial court denied the motions, finding them unnecessary in light of the fact
that the case is set for trial in October, 2019. Maureen sought a certificate of
immediate review of the trial court’s order, which the trial court denied. She then
filed this application for discretionary appeal. David has filed motions to dismiss the
application and for Court of Appeals Rule 7 (e) (2) sanctions.
      The trial court’s order denying Maureen’s motions is an interlocutory order
because the divorce action remains pending below. Although Maureen filed an
application for discretionary appeal, as described in OCGA § 5-6-35, compliance with
that procedure does not excuse a party seeking appellate review of an interlocutory
order from complying with the interlocutory appeal procedures set forth in OCGA §
5-6-34 (b). See Bailey v. Bailey, 266 Ga. 832, 832-833 (471 SE2d 213) (1996);
Scruggs v. Ga. Dept. of Human Resources, 261 Ga. 587, 588-589 (1) (408 SE2d 103)
(1991). Here, Maureen sought a certificate of immediate review, but the trial court
denied her request. A trial court’s decision to grant or refuse a certificate for
immediate review of interlocutory rulings is not subject to appellate review. Scruggs
261 Ga. at 588 (1).
       Maureen’s failure to follow the interlocutory appeal procedures deprives this
Court of jurisdiction of this application. Accordingly, David’s motion to dismiss is
GRANTED, and this application is hereby DISMISSED. David’s request for a
frivolous application penalty pursuant to Court of Appeals Rule 7 (e) (2) is DENIED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       09/24/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.